Citation Nr: 0840699	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO) which granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent 
evaluation effective June 9, 2003.  In a subsequent May 2005 
decision, the RO granted an earlier effective date of June 9, 
2002.

The Board remanded the case to the RO for further development 
in June 2007.  Unfortunately, the Board finds that an 
additional remand is necessary prior to review of the 
veteran's claim.

The veteran testified at January 2006 and October 2008 Board 
hearings; the hearing transcripts have been associated with 
the claims file.  

During the veteran's October 2008 Board hearing, the 
veteran's representative raised claims of entitlement to (1) 
service connection for renal insufficiency, secondary to 
service-connected diabetes mellitus, type II; and (2) an 
earlier effective date for service connection for 
arteriosclerotic heart disease.  The veteran's representative 
contends that documents previously of record may be construed 
as a claim for service connection for these conditions.  The 
issues of entitlement to service connection for renal 
insufficiency and for an earlier effective date for 
arteriosclerotic heart disease are not currently on appeal 
and are referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Board remanded the case in June 2007 for a VA examination 
to determine the severity of the veteran's diabetes mellitus.  
The Board noted that private medical opinions suggested that 
the veteran had a restriction of normal activities due to 
service-connected diabetes mellitus.  However, medical 
evidence of record also indicated that the veteran's 
activities were affected by cardiac disease and renal 
insufficiency.  The remand order directed that the VA 
examiner should review the claims file, to include private 
opinions offered by Dr. S. and Dr. Z (see opinions dated July 
2005); and asked that the VA examiner describe the veteran's 
symptoms and physical findings with respect to diabetes 
mellitus.
 
A VA examination was completed in October 2007.  The examiner 
discussed findings pertaining to diabetes mellitus; however, 
he did not address whether regulation of activities is 
required to control diabetes mellitus, and did not address 
Dr. S. and Dr. Z's opinions.  During the veteran's October 
2008 Board hearing, the veteran's representative contended 
that the October 2007 VA examination was insufficient with 
respect to diabetes mellitus.  

The Board finds that a supplemental VA opinion in this case 
is necessary to address whether regulation of activities is 
required to control diabetes mellitus, type II, versus 
cardiac disease and/or renal insufficiency.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998), (holding that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to an 
appropriate VA examiner for a supplemental 
opinion.  The examiner should review the 
entire claims folder, to include private 
statements offered by Dr. S. and Dr. Z and 
findings from private medical records.  
Based on a review of the claims file, the 
examiner should state whether regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
is required to control diabetes mellitus, 
type II.  

2. When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
